IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PUBLIC ADVOCATE                                :   No. 483 EAL 2021
                                               :
                                               :
             v.                                :   Cross Petition for Allowance of
                                               :   Appeal from the Order of the
                                               :   Commonwealth Court
PHILADELPHIA WATER, SEWER AND                  :
STORM WATER RATE BOARD                         :
                                               :
                                               :
PETITION OF: CITY OF PHILADELPHIA              :


                                       ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2022, the Cross Petition for Allowance of Appeal

is DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.